In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1840V
                                      Filed: July 25, 2022
                                        UNPUBLISHED


    MISTY RASTETTER and MATTHEW                             Special Master Daniel Horner
    RASTETTER, on behalf of their son,
    G.R., a minor,                                          Ruling on Entitlement; Concession;
                                                            Causation-In-Fact; Influenza (“Flu”)
                        Petitioners,                        vaccine; Guillain-Barre syndrome
    v.                                                      (“GBS”)

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


John Robert Howie, Jr., Howie Law, P.C., Dallas, TX, for petitioner.
Catherine Stolar, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

        On December 4, 2019, Misty and Matthew Rastetter (“petitioners”), filed a
petition on behalf of their minor son, G.R., for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine Act”).
Petitioners allege that G.R.’s influenza (“flu”) vaccination on November 2, 2017, caused
him to develop Guillain-Barre syndrome (“GBS”). (ECF No. 1, p. 1.)

       On July 25, 2022, Respondent filed an Amended Rule 4(c) Report in which he
concedes that petitioners are entitled to compensation in this case. (ECF No. 51, p. 1.)
Specifically, Respondent states that:

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       G.R. had bilateral flaccid limb weakness and decreased or absent deep
       tendon reflexes; a monophasic illness pattern; an interval between onset
       and nadir of weakness between twelve hours and twenty-eight days; a
       subsequent clinical plateau without significant relapse; and no more likely
       alternative diagnosis. § 100.3(a), (c)(15)(i)-(ii). Therefore, petitioners are
       entitled to a presumption of vaccine causation.

(Id. at 8.) Although DICP medical personnel “initially considered a recent EBV infection
to constitute a more likely alternate cause for G.R.’s GBS, having reviewed the parties’
subsequently filed expert reports, DICP concluded that preponderant evidence does not
support a factor unrelated to the flu vaccine as the cause of G.R.’s GBS.” (Id. at n. 5
(citation omitted).) Respondent agrees that “the records also show that this case was
timely filed, that G.R. received his vaccination in the United States, and that petitioners
satisfied the statutory severity requirement insofar as G.R. suffered the residual effects
or complications of his injury for more than six months after vaccine administration.” (Id.
at 4 (citations omitted).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Daniel T. Horner
                                   Daniel T. Horner
                                   Special Master




                                             2